Ramsey v Stephens (2021 NY Slip Op 00661)





Ramsey v Stephens


2021 NY Slip Op 00661


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


41 CA 20-00110

[*1]SANDRA RAMSEY, INDIVIDUALLY, AND JAMES A. RAMSEY, AS EXECUTOR OF THE ESTATE OF ERNEST H. RAMSEY, DECEASED, PLAINTIFFS-RESPONDENTS,
vVICKY K. STEPHENS, P.A., DELPHI HEALTHCARE, PLLC, JANET K. REISMAN, R.N., JONES MEMORIAL HOSPITAL, AND THE MEMORIAL HOSPITAL OF WILLIAM F. AND GERTRUDE F. JONES, INC., DOING BUSINESS AS JONES MEMORIAL HOSPITAL, DEFENDANTS-APPELLANTS. 


HIRSCH & TUBIOLO, P.C., ROCHESTER (BRYAN S. KORNFIELD OF COUNSEL), FOR DEFENDANTS-APPELLANTS VICKY K. STEPHENS, P.A., AND DELPHI HEALTHCARE, PLLC. 
COLUCCI & GALLAHER, P.C., BUFFALO (MARYLOU K. ROSHIA OF COUNSEL), FOR DEFENDANTS-APPELLANTS JANET K. REISMAN, R.N., JONES MEMORIAL HOSPITAL,



	Appeals from an order of the Supreme Court, Allegany County (Thomas P. Brown, A.J.), entered December 31, 2019. The order denied the motion of defendants Vicky K. Stephens, P.A., and Delphi Healthcare, PLLC, for summary judgment and denied in part the motion of defendants Janet K. Reisman, R.N., Jones Memorial Hospital, and the Memorial Hospital of William F. and Gertrude F. Jones, Inc., doing business as Jones Memorial Hospital, for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court